Case 2:19-cv-03152-MKB-RER Document 17-10 Filed 06/05/19 Page 1 of 3 PagelD #: 260
65/22/2019 15:13 FAX 516 378 7633 CHESNEY & NICHOLAS, LLP Hoo2/o04

CHESNEY, NICHOLAS & BROWER

 

LLP

Richard B. Chesney Attomeys at Law Office Manager
Charles C. Nicholas 485 Underhill Boulevard, Suite 308 Moira Murtagh
Gregory E. Brower + Syosset, NY 11791 a
John F. Janowski (516) 378-1700 Phone Administrative Assistant
Henry D. Nelkin (516) 378-7633 Fax Kelly Milack
Rudolph P. Petruzzi .
Stephen V. Morello chesneynicholas.com Legal Assistants
Michael Jenks email @chesneynicholas.com Nancy Keane
_—_ Patricia A. Morgan
Lynn H. DeLisa Elizabeth Keady
Jeffrey M. Burkhoff Christina Conroy
James D, Bruckner
William J. Crowe i Anthony W. Russo*
Debra M. Silverman of counsel
Lindsie B. Aiterkun
Scott A Koltay + Managing Partner

‘ * Also Member of CT Bar

May 22, 2019

VIA FAX (518) 474-4188

NYS Education Department
Office of Counsel

Education Building, Room 148EB
Albany, New York 12234

FOR GIRLS
OUR FILE NO.: M-975
APPEAL NO.: 21062

Dear Commissioner:

I represent ee: the above-reference matter. My clients received a
phone cail and letter from Malka Fishman, Executive Director of Shulamith School for Girls, prohibiting
my clients’ daughters from attending all after-school activities including a Night of the Arts scheduled
for May 28, 2019. I have enclosed a copy of the letter for your convenience. My clients informed me
that their daughter, a: been preparing for the Night of the Arts event during school hours with

her classmates.

As you are aware, a Stay was issued by the Commissioner on January i5, 2019 directing that
tespondent immediately admit [I pending a determination of petitioners’
appeal. The stay does not contain any qualifications it participation in after
school activities. Accordingly, please direct respondent to permit i to attend any and all
after school activities, including the Night of the Arts on May 28, 20TY.

Should you have any questions, please feel free to contact the undersigned.
OR BEB Po 1A 14 so KB REN DocumenP EPO =ANbG eS Page 3 of 3 PagelD #98004

May 22, 2019
Page 2
Very truly yours,
LINDSIE B. ALTERKUN
LBA
Encls.

CC: Philip H. Kalban, Esq.
Putney, Twombly, Hall & Harison LLP
Attorneys for Respondent
521 Fifth Avenue
New York, NY 10175
Fax (212) 682-9380
